Citation Nr: 0617729	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The veteran had honorable active duty from March 1972 to 
January 1973.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a March April 2002 rating decision of 
the Department of Veterans Affairs (VA) Boston, Massachusetts 
regional office (RO).  

A hearing before the undersigned sitting at the RO was held 
in May 2004. A transcript of that hearing has been associated 
with the claims folder.  In March 2005, the Board remanded 
the veteran's claim for additional development of the 
veteran's claim.  Subsequently, an October 2005 supplemental 
statement of the case (SSOC) continued the prior denial.


FINDING OF FACT

The weight of the medical evidence of record is against a 
finding that the veteran has post-traumatic stress disorder 
that is related to service.


CONCLUSION OF LAW

The veteran does not have post-traumatic stress disorder 
which is related to active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 4.125 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated March 2003.  VA informed 
the veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, and the assistance that VA 
would provide to obtain evidence on his behalf.  The letter 
did not explicitly ask the veteran to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The March 
2003 letter informed the veteran that additional information 
or evidence was needed to support his claim.  The letter 
specifically noted the elements necessary to establish 
service connection, requested that he submit such evidence or 
provide VA with the information necessary for VA to obtain 
private medical records and other relevant evidence on his 
behalf, and essentially made the veteran aware that he should 
submit any evidence he had that pertained to his claim.  
Although VCAA notice was provided after the initial rating 
decision in April 2002, the record also reflects that VA 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Therefore, the Board finds that 
the veteran was provided with the notice required by the 
VCAA.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The record before the Board contains service 
medical records and post-service medical records, which will 
be addressed as pertinent.  In addition, the veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and in light of the ultimate denial of 
the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Though the veteran claims service connection for post-
traumatic stress disorder (PTSD), VA has not undertaken 
development of verification of the veteran's claimed 
inservice stressors through the U. S. Army and Joint Services 
Records Research Center (JSRRC).  Such development is not 
necessary in this case because the VA psychiatrist considered 
the veteran's reported history of inservice stressors in the 
March 2002 examination report; thus, even accepting that the 
reported incidents occurred, as the examiner evidently did, a 
diagnosis of PTSD was not deemed appropriate.  In light of 
the above, verification of stressors through JSRRC would only 
cause unnecessary delay without any benefit to the veteran.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A veteran is presumed to be in sound health upon 
entry into service unless medical evidence indicates 
otherwise.  38 U.S.C.A. § 1111.  Service connection will also 
be presumed for certain chronic diseases, including 
psychosis, if manifest to a compensable degree within one 
year after discharge from service.  See 38 U.S.C.A. § 1112 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

The service medical records include a clinical record dated 
April 1972 reflecting a diagnosis of passive aggressive 
personality disorder with anxiety.  Clinical records dated 
July through September 1972 also note passive aggressive 
personality and acute anxiety.  Personality disorders are not 
injuries or diseases for VA compensation purposes.  See 
38 C.F.R. § 3.303 (2005).  No combat awards are indicated on 
the veteran's DD-214.  

The veteran was given a fee basis VA psychiatric evaluation 
in March 2002 by B.G., M.D., who found that the veteran does 
not have PTSD.  Dr. G. reported that the veteran gave a 
history of witnessing two specific events in service while 
off the coast of Vietnam in which men were killed, one as a 
result of a plane going off an 


aircraft carrier, and another where a man was blown off the 
deck of a carrier into the water and drowned.  The veteran 
reported being profoundly affected by those events and 
becoming obsessed with the fear of being killed during the 
Vietnam conflict.  Dr. G. stated in his report that the 
veteran "reports a series of dramatic symptoms of the type 
often suffered by heavy combat veterans, though he 
acknowledges that he was not exposed to anything like the 
type of combat this is seen in patients with these symptoms.  
He has no explanation for this."  Dr. G. diagnosed the 
veteran with anxiety, depression and mixed personality 
disorder, and specifically opined "though he has been 
exposed to significant stressors, I do not see that his 
overall condition can best be described as posttraumatic 
stress disorder." 

Pursuant to the Board's March 2005 remand, VA obtained the 
veteran's post service treatment records from the VA Medical 
Center in Northampton, Massachusetts (February 1993 to March 
2002), and the Veterans Centers in Springfield, Massachusetts 
(January 1994 to August 2005) and Wethersfield, Connecticut 
(July 1981 to August 1988).  The records contain only two 
references to PTSD: (1) a September 1993 treatment record 
from Northampton VAMC notes that the veteran stated someone 
told him he does not have PTSD; and (2) a May 2004 progress 
note from Springfield Veterans Center notes the veteran's 
desire that VA acknowledge that he has PTSD.  None of the 
records include a diagnosis or indication of treatment of the 
veteran for PTSD.

The veteran claims that he has PTSD, but there is no 
competent evidence supporting his claim.  While a layperson 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  The Board finds that there is no competent 
medical evidence of record showing that the veteran currently 
has PTSD.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102, 4.3 (2005).




ORDER

Service connection for PTSD is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


